DISMISS; and Opinion Filed November 7, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00958-CV

                  IN THE INTEREST OF S.K. AND H.K.K., CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-13214

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Justice Lang-Miers
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated August 12, 2016, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal without further notice. Also by postcard dated

August 12, 2016, we informed appellant the docketing statement in this case was due. We

cautioned appellant that failure to file the docketing statement within ten days might result in

dismissal of this appeal. By letter dated September 28, 2016, we informed appellant the clerk’s

record had not been filed because appellant had not paid for the clerk’s record. We directed

appellant to provide verification of payment or arrangements to pay for the clerk’s record or to

provide written documentation he had been found entitled to proceed without payment of costs.

We cautioned appellant that failure to do so would result in dismissal of this appeal. To date,
appellant has not paid the filing fee, provided the required documentation, or otherwise

corresponded with the court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b).




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE



160958F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF S.K. AND H.K.K.,                On Appeal from the 255th Judicial District
CHILDREN                                           Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-15-13214.
No. 05-16-00958-CV                                 Opinion delivered by Justice Lang-Miers,
                                                   Chief Justice Wright and Justice Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Rjumand Sultan recover her costs of this appeal, if any,
from appellant Mohiuddin Khan.


Judgment entered this 7th day of November, 2016.




                                             –3–